Citation Nr: 0612293	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  04-39 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for scars 
of the left arm.

2.  Entitlement to service connection for a left arm/shoulder 
disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to March 
1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision by the Columbia, South 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The issue of a muscle injury involving the left arm/shoulder 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The evidence fails to show that the veteran's left arm scars 
are either deep, or cause limitation of motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for scars 
of the left arm have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Codes 
(DC) 7800, 7801, 7802, 7803, 7804 (2005).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The veteran is currently rated at 10 percent under 38 C.F.R. 
§ 4.97, DC 7804, for scars that are superficial or painful on 
examination.  It is noted that a superficial scar is one not 
associated with underlying soft tissue damage. Id. at Note 
(1).

For scars that do not involve the head, face, or neck the 
only way to receive a rating in excess of 10 percent is for 
the scars to be either deep, meaning associated with 
underlying soft tissue damage, or to cause limitation of 
motion.

At a VA examination in July 2003, the examiner noted that the 
veteran had two scars on the left upper arm measuring 11 cm 
and 7 cm, and three scars on the left forearm measuring 10 
cm, 10 cm, and 12 cm.  The scars were each about 1 cm wide.  
There was tenderness on palpation of the scars, but no 
adherence of the underlying tissue.  While it was noted that 
the veteran had some limitation of motion involving his left 
shoulder and left elbow, the examiner specifically attributed 
the loss of motion to muscle sprain of the left shoulder and 
left elbow, rather than the scars.  As the evidence fails to 
show that the veteran's scars are either deep, or that they 
cause limitation of motion, a rating in excess of 10 percent 
for left arm scars is denied.

III.  Duties to Notify and Assist 

VA has certain notice and assistance obligations to 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, the required notice was provided by a 
July 2004 letter from the RO, one month subsequent to the 
decision denying the benefit sought.  Any defect concerning 
the timing of the notice requirement, however, was harmless 
error as the veteran has been subsequently provided with the 
opportunity to submit evidence and argument in support of his 
claim prior to the readjudication of the claim in an October 
2004 statement of the case.  

The veteran was provided with a VA examination of his scars 
(the report of which has been associated with the claims 
file); and he testified at a hearing before the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  While the 
veteran did not receive notice regarding the effective date 
of any increase, the decision in the case renders that moot 
and he is not prejudiced by the Board's adjudication of his 
claim.  See Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. Mar. 3, 2006).  


ORDER

A rating in excess of 10 percent for scars of the left arm is 
denied.


REMAND

The veteran asserted at his hearing before the Board that he 
has a muscle disability of the left arm as a result of a 
motor vehicle accident, which impairs his lifting capacity 
and limits his range of motion.  Service medical records 
confirm that the veteran was injured in a car accident in 
1967, and he was treated for, among other things, multiple 
abrasions and lacerations on his left arm and for a contusion 
on his shoulder.  Several months after the accident, the 
veteran presented for treatment complaining of left arm 
trauma with increased elbow pain, and with trouble with 
contraction, flexion, and extension of the elbow.  The 
medical officer indicated that the elbow was within normal 
limits after an examination.  

The veteran also testified that he had shoulder surgery in 
1996 after injuring his arm in a work accident while working 
for a telephone company.  The veteran indicated that he was 
moving cable and that somebody holding the cable dropped the 
other end, which jerked the veteran out of his bucket truck 
and "tore his shoulder loose", such that it had to be 
reattached in three places. 

Given in-service and post-service injuries to the left arm, a 
medical opinion is needed to clarify the cause of the 
veteran's current left arm condition. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request 
authorizations to obtain the medical 
records related to his work accident 
and shoulder surgery in 1996. 

2.  After the records have been 
obtained, or a negative response has 
been received, schedule the veteran for 
an examination of his left shoulder and 
arm.  The examiner should be provided 
with the veteran's claims file in 
conjunction with the examination, and 
should diagnose any disability 
associated with the veteran's left 
arm/shoulder and provide an opinion as 
to whether it is at least as likely as 
not (a 50 percent probability or 
greater) that such a disability was 
caused by the in-service motor vehicle 
accident.  Any opinion rendered should 
be supported by a complete rationale, 
and in doing so, the examiner should 
specifically address the impact of the 
post-service accident and surgery in 
1996 and whether it was the cause of 
any diagnosed arm/shoulder disability.

3.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the veteran is advised that the conduct of the 
efforts as directed in this remand, as well as any other 
development deemed necessary, is needed for a comprehensive 
and correct adjudication of his claim.  His cooperation in 
VA's efforts to develop his claim, including reporting for 
any scheduled VA examination, is both critical and 
appreciated.  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.








______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


